PER CURIAM.
The controlling question in this case is one of fact— whether or not Jarnes Alcorn, now deceased, secured from his mother, Mrs. Amelia W. Alcorn, by false and fraudulent representations or undue influence, a deed dated October 14, 1895, conveying to him valuable real estate. The evidence shows that, in the negotiations that led to the execution of the deed, and in its execution, Mrs. Alcorn had the advice of counsel, and that her daughters had full knowledge of her intention and act. It also appears that there was long acquiescence in an approval of the conveyance by Mrs. Alcorn and her family. In a suit filed by her in a chancery court of Mississippi after the death of her son, James Alcom, she asserted by the sworn bill and an affidavit filed in that cause the validity of the deed which is now assailed, and obtained thereby .a temporary injunction against the widow and child of her son, James Alcorn. We have carefully examined all the evidence, but will not discuss, it. It is sufficient to say that we concur in the conclusion of the District Judge, shown by his opinion in the record, that the evidence falls far short of being sufficient to authorize the cancellation of the deed. The decree dismissing the bill is affirmed.